
	

113 S467 IS: Wireless Device Independence Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 467
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To allow consumers to unlock mobile wireless devices for
		  interoperability purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wireless Device Independence Act
			 of 2013.
		2.Allowing
			 consumers to unlock cell phones
			(a)In
			 generalSection 1201(a)(1)(B)
			 of title 17, United States Code, is amended by striking not apply to
			 persons and inserting the following: “not apply to—
				
					(i)a
				user of a computer program, in the form of firmware or software, that enables a
				wireless telephone handset, or other wireless device that can connect to the
				Internet, originally acquired from the operator of a wireless
				telecommunications network or retailer to connect to a different wireless
				telecommunications network if—
						(I)the user legally
				owns a copy of the computer program;
						(II)the use of the
				computer program by the user is solely for the purpose of connecting to such
				wireless telecommunications network; and
						(III)the access to
				such wireless telecommunications network is authorized by the operator of the
				network; or
						(ii)persons
					.
			(b)Conforming
			 amendmentsSection 1201(a)(1) of title 17, United States Code, is
			 amended—
				(1)in subparagraph
			 (C), by striking subparagraph (B) and inserting
			 subparagraph (B)(ii); and
				(2)in subparagraph
			 (E), by striking Neither the exception and inserting
			 Neither of the exceptions.
				3.Effective
			 dateThe amendments made by
			 this Act shall take effect as if enacted on January 26, 2013.
		
